            Case 1:20-cv-01522-LGS Document 17 Filed 04/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RUIZ FLOREZ,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 1522 (LGS)
                            -against-                         :
                                                              :        ORDER
 VIA VAI PIZZERIA, et al.,                                    :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order, dated March 31, 2020, required the parties to file a proposed joint

letter and case management plan no later than seven days before the initial pretrial conference;

        WHEREAS, the telephonic initial pretrial conference is scheduled for April 30, 2020,

10:50 a.m.;

        WHEREAS, the parties failed to file the joint letter or proposed case management plan. It

is hereby

        ORDERED that the parties shall file the joint letter and proposed case management plan

as soon as possible and no later than April 27, 2020, at 3:00 p.m., and shall explain why they

have not complied with the Court’s deadlines. The joint letter should also provide the Court

with one telephone call-in number for the conference call, and if necessary, a passcode. If the

parties are not able to arrange a conference call, they shall contact Courtroom Deputy, Mr. James

Street, at 212-805-4553, as soon as possible and no later than April 28, 2020, to make

other arrangements.



Dated: April 24, 2020
       New York, New York
